DETAILED ACTION
	This Office Action is in response to applicants’ amendment filed on 03/01/2021.  Claim 20 is cancelled.  Claims 1-19 and 21-30 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed 12/17/2020 and 12/30/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.    Claims 1-19 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, nonstatutory subject matter, as grouping of abstract idea enumerated in mathematical concept and mathematical logic relationships without significantly more.  The claimed invention in independent claims 1, 29 and 30, is a structural design system with a nonstatutory computer readable medium, and method for rule-based application of functional requirements to spaces in a floor plan, where rules are applied to information derived from semantic enrichment of architectural renderings, the system comprising: at least one processor configured to:
access a floor plan demarcating a plurality of spaces, the semantic designation identifying a room function;

enrich the floor plan by associating on the floor plan the semantic designation with the at least one space;
identify, in a data structure, a rule that includes a functional requirement based on the semantic designation; and associate the identified rule with the at least one space.
With the broadest reasonable interpretation of the claims, the cited steps of performing semantic enrichment on the plurality of spaces in order to determine a semantic designation for at least one space of the plurality of spaces, enriching the floor plan by associating on the floor plan the semantic designation with the at least one space, and identifying, in a data structure, a rule that includes afunctional requirement based on the semantic designation and associating the identified rule with the at least one space are related to mathematical logics and mathematical relationships in building design and layout. In fact, processes for semantic enrichment of floor plans, which refers to a process of adding missing or misrepresented semantic information (e.g., classifications, labels, names, or other semantic designations) are related to a mathematical concept by using geometrical data, logical analysis and data representation for moving data within a region, best fit an object model to a regional space like rooms, halls, and other structure building. The claimed invention is thus directed to a mathematical concept, an abstract idea.
The cited sematic designation is related to functional analysis in the floor planning and structure layout.  It was used to query the structure (0365).  Semantic rules are defined by users.  The user may be able to define rules and associate the rules with semantic 
 These inputs may be used, for example, by a machine learning model to semantically enrich various elements of the room including semantic designations such as room function, and/or the semantic designations of its architectural features and equipment an optimization to 
 In specification, para. (0485), it is cited in general, machine learning may include training a model to perform a task, the training including providing example training data to the model and iteratively optimizing model parameters until training criteria are satisfied.  For example, a model may be trained to classify data using labelled datasets. In some embodiments, a model may be trained to use training input data to produce an output that closely matches training output data model training may include hyperparameter tuning, sizing of mini-batches, regularization and changes in network architectures. It should be understood that systems and methods contemplated herein include using available machine learning platforms and/or libraries to train and/or manage models (e.g., TENSORFLOW, PYTHON, MATLAB, KERAS, MICROSOFT COGNITIVE TOOLKIT, and/or any other machine learning platform). In some embodiments, training of machine learning models may be supervised and/or unsupervised. Training data may take many forms including, for example, the annotation of elements including but not limited to various architectural features (e.g. doors, door sills, windows, walls, rooms, and other design spaces and equipment (e.g.sensors, furniture, cabinetry, lighting fixtures, HVAC ducting, etc. to capture data or analyze the data).  Thus, the features as defined and in the claimed invention are related to concepts in mathematics and applying design rules in the fields to implement the semantic rules and rules designated for the room planning.

Thus, it is clear from the specification, the claimed invention is related to data in training and semantic rules for the machine learning and it combined with the semantic for learning and recognizing data in structural design and layout.  This is a mathematical concept for data representation.
This judicial exception is not integrated into a practical application because the claims do not integrate the logical concepts and provide any mechanism to translate the sematic rules associated with on the floor plan to the design. The claims do not show any mechanism to integrate the semantic rules (definitive functions, data representation in the planning), machine learning cited as a mathematical algorithm for data correlation and correlated functions in design space into data representation with interface formats and graphical data representation in a format to realize the design and to meet the specification requirement such as requirement in layout, constructions and building architecture.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited configured processor and memory with mathematical algorithms stored in the system and other devices used in the 
 It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implementing] the abstract idea of intermediated.
	The claim is thus nonstatutory subject matter.
As per claim 2, one processor is further configured to generatively analyse the plurality of spaces to determine an equipment placement location for individual spaces of the plurality of spaces that at least partially conforms to the functional requirement.
Claim 3 cited a plurality of different functional requirements is associated with the at least one space. It is related to mathematical concepts in geometrical analysis and data representation.
Claim 4 recited wherein the semantic enrichment process considers existing semantic designations. The Semantic enrichment process is a mathematical concept in logical analysis, nonstatutory subject matter.
Claim 5 cited an artificial intelligence method. It is related to a mathematical concept used in data analysis.
Claims 6, 7, 8 are related to the structural design system of claim 1, wherein the semantic enrichment considers architectural features of the at least one space. It related to data relationships used in the analysis.

As per claim 8, the structural design system of claim 1, wherein the semantic enrichment includes topological analysis of the at least one space. Topological analysis is an abstract idea, a mathematical analysis in geometrical objects and multidimensional space.
Claim 9 related to enrichment includes at least one of updating or augmenting a prior semantic designation. It is a nonstatutory subject matter for data rule and logic relationships.
Claim 10 is related to semantic rules wherein adding or removing rules within object design and architectural layout. It is a nonstatutory subject matter for design and layout rules within construction and layout.
As per claim 11, it is the structural design system of claim 1, wherein the at least one processor is further configured to apply the rule in a manner that associates the functional requirement with the at least one space in a graphical representation of the floor plan, a nonstatutory subject matter for it graphical data representation and failed to integrate the data into a practical application.
As per claim 12, processor is further configured to add the semantic designation to a zone associated with the at least one space is related to a mathematical concept for applying semantic rules to analyze data.  Analyzing data representation is nonstatutory subject matter.
As per claim 13, the cited semantic rules and database are related to data in a structure, a nonstatutory subject matter for it representation.  It is nonstatutory subject matter.

Claim 15 recited a configured processor to determine semantic designations of individual spaces of the plurality of spaces based on an international standard is related to a mathematical analysis using semantic rules to the layout and designs according to constructing criteria or standard rules.  It is nonstatutory subject matter in the data analysis.
 	As per claims 16 and 17, one processor is further configured to associate the functional requirement with a group of spaces of the plurality of spaces. It is nonstatutory subject matter because of design rules and layout space are abstract data representation.
 	As per claim 18, the structural design system of claim 1, wherein the at least one processor is further configured to indicate a confidence rating for the semantic designation. It is related to mathematical analysis, an abstract idea for data analysis.
 	As per claim 19, the structural design system of claim 1, wherein the at least one processor is further configured to enable a user to override the semantic designation.
It’s a nonstatutory subject matter for design rules and rule selection.
 	As per claim 21, the structural design system of claim 1, wherein the at least one processor is further configured to semantically enrich the floor plan by associating a
semantic designation with an architectural feature. It’s related to concepts in the design and semantic rules in architecture and floor planning in a design space.  It is non statutory subject matter.


 	As per claim 23, the structural design system of claim 1, wherein the rule further includes a technical specification. It is related to layout data, nonstatutory subject matter.
 	As per claim 24, the structural design system of claim 1, wherein the rule further includes the addition of at least one of architectural features or equipment. Layout data in architectural features are related to data abstraction, a nonstatutory subject matter.
 	As per claim 25, the structural design system of claim 1, wherein the semantic enrichment considers existing semantic designations in a plurality of languages. It’s a logical expressions, mathematical relationships, and nonstatutory subject matter.
 	As per claims 26-28, the claims are related data storage, particularly in a cloud-based system, a well known system. Storing data in a system is wellknown, well understood and convention in the current technology to access data and use data for convenience. It’s nonstatutory subject matter.
Claims 29 and 30 cited a structural design method with A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling a structural design method for rule-based application of functional requirements to spaces in a floor plan, where rules are applied to information derived from semantic enrichment of architectural renderings, the operations comprising:

performing, using a machine learning method, semantic enrichment on the plurality of spaces in order to determine a semantic designation for at least one space of the plurality of spaces, the semantic designation identifying a room function;
enriching the floor plan by associating on the floor plan the semantic designation with the at least one space;
identifying, in a data structure, a rule that includes a functional requirement based on the semantic designation; and
associating the identified rule with the at least one space.
With the broadest reasonable interpretation of the claims, the cited steps of performing semantic enrichment on the plurality of spaces in order to determine a semantic designation for at least one space of the plurality of spaces, enriching the floor plan by associating on the floor plan the semantic designation with the at least one space, and identifying, in a data structure, a rule that includes afunctional requirement based on the semantic designation and associating the identified rule with the at least one space are related to mathematical logics and mathematical relationships in building design and layout. In fact, processes for semantic enrichment of floor plans, which refers to a process of adding missing or misrepresented semantic information (e.g., classifications, labels, names, or other semantic designations) are related to a mathematical concept by using geometrical data, logical analysis and data representation for moving data within a region, best fit an object model to a regional space like rooms, halls, and other structure building. The claimed invention is thus directed to a mathematical concept, an abstract idea.


 	In para [0485], it is cited in general, machine learning may include training a model to perform a task, the training including providing example training data to the model and iteratively optimizing model parameters until training criteria are satisfied. For example, a model may be trained to classify data using labelled datasets. In some embodiments, a model may be trained to use training input data to produce an output that closely matches training output data. model training may include hyperparameter tuning, sizing of mini-batches, regularization and changes in network architectures. It should be understood that systems and methods contemplated herein include using available machine learning platforms and/or libraries to train and/or manage models (e.g., TENSORFLOW, PYTHON, MATLAB, KERAS, MICROSOFT COGNITIVE TOOLKIT, and/or any other machine learning platform). In some embodiments, training of machine learning models may be supervised and/or unsupervised. Training data may take many forms including, for example, the annotation of elements including but not limited to various architectural features (e.g. doors, door sills, windows, walls, rooms, other structure planning and equipment (e.g.sensors, furniture, cabinetry, lighting fixtures, HVAC ducting, etc.).  Thus the cited features and claimed invention are related to 
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wjords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).
	Thus, it is clear from the specification, the claimed invention is related to data training in the machine learning and it combined with the semantic for learning and recognizing data in structural design and layout.  This is a mathematical concept for data representation.
 	This judicial exception is not integrated into a practical application because the claims do not integrate the logical concepts and provide any mechanism to translate the sematic rules associated with on the floor plan to the design. The claims do not show any mechanism to integrate the semantic rules in design space into data representation with interface formats and graphical data representation in a format to realize the design and to meet the specification requirement such as requirement in layout, constructions and building architecture.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited configured processor and memory and other device used in the structure design and layout as in the claims are well-
 	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implementing] the abstract idea of intermediated.
	The claims are thus nonstatutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over
Rejeb et al, US patent application publication no. 20190243928 in views of Malakuti et al, US
patent application publication 20190280889 and Shapira et al, US patent application publication 20160253842.
 	As per claims 1 and 29, Rejeb disclosed a structural design system for rule-
based application of functional requirements to spaces in a floor plan, where rules are
applied to information derived from semantic enrichment of architectural renderings

access a floor plan demarcating a plurality of spaces ([0018], [0019]);
perform semantic segmentation or enrichment required semantic rules for logical
analysis on the plurality of spaces in order to determine a semantic designation for at
least one space of the plurality of spaces ([0018], [0020], [0021], [0022]);
 	enrich the floor plan by associating on the floor plan the semantic designation with 
the at least one space ([0031], [0034]);
 	identify, in a data structure, a rule that includes a functional requirement based
on the semantic segmentation ([0063], [0071], [0072]) for building and topology information in the data structure); and
associate the identified rule with the at least one space ([0067], [0068, [0077]) (based on the semantic rules called semantic based models). Rejeb does not expressly disclose semantic designation as claimed. This feature is however well known in the art. In fact, Malakuti disclose semantic rules in structure to process instructions that takes into account the semantic based model, technology models and constraints of the devices, models for the building, configuring the building model and other design requirements ([0022], [0043]) to generate an internal model as desire ([0043], [000046]).  Rejeb and Malakuti do not expressly disclose the use of machine learning for the semantic enrichment in semantic designation for identifying the room as claimed.  Such feature is however well-known in the art.  In fact, Shapira disclosed the use of machine learning for semantic rules and the semantic designation identifying a room function (para. 33, “semantic understanding of the real world environment in the construction; para. 61, machine-learning techniques to learn or extract implicit design rules from a limited number of examples provided by a designer (e.g., several starship designs from 
This would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Malakuti into Rejeb in order to apply the semantic based model in order to complete the internal design of the building or construction.  It would also obvious to those skilled in the art at the time of the effective filling date of the present application was made to combine the teaching in Shapira into Rejeb and Malakuti in an interactive manner that would help user to design virtual object in the designation area in a real environment.  It would provide user many options to control the design in a real environment and modify the design in real time to meet the design requirements.  
 	As per claim 2, Rejeb disclosed one processor is further configured to generatively analyze the plurality of spaces to determine an equipment placement location for individual 
 	As per claim 3, Rejeb disclosed cited a plurality of different functional requirements is associated with the at least one space ([0063], [0064], [0065]).
 	As per claim 4, Rejeb disclosed the semantic enrichment process considers existing semantic designations ([0016], [0022]).
 	As per claim 5, Rejeb disclosed machine learning as known in the artificial intelligent for data analysis ([0095], [0096], [0100], [0132]).  Shapira also disclosed a machine learning used to train semantic rule applied to structure designation.
 	As per claim 6, Rejeb disclosed the semantic enrichment (semantic-based segmentation) considers architectural features of the at least one space ([0063], [0064], [0065]).
 	As per claim 7, Rejeb disclosed the structural design system of claim 1, wherein the semantic enrichment considers a furniture piece of the at least one space ([0064], [0068]).
As per claim 8, Rejeb disclosed the structural design system of claim 1, wherein the semantic enrichment includes topological analysis (or geometrical analysis) of the at least one space ([0071], [0072], [0074], [0098]).
As per claim 9, Rejeb disclosed related to enrichment includes at least one of updating or augmenting a prior semantic designation ([0075], [0076], for increment object layout based on looping process).
As per claim 10, Rejeb disclosed wherein adding or removing rules within object design and architectural layout ([0072]-[0075]).

As per claim 12, Rejeb disclosed the structural design system of claim 1, wherein the at least one processor is further configured to add the semantic designation to a zone associated with the at least one space ([0022]).  Shapira disclosed the cited features in paras. 33, 61
 	As per claim 13, Rejeb disclosed the cited semantic rules and database stored in a database ([0091]-[0095]).
 	As per claim 14, Rejeb disclosed the structural design system wherein the semantic rules are defined by users ([0018]-[0021]).
 	As per claim 15, Rejeb disclosed the structural design system of claim 1, configured to determine semantic designations of individual spaces of the plurality of spaces based on an international standard ([0038]-[0042]).
 	As per claim 16, Rejeb disclosed the structural design system of claim 1, wherein the at least one processor is further configured to associate the functional requirement with a group of spaces of the plurality of spaces ([0031]-[0033]).
 	As per claim 17, Rejeb disclosed the structural design system of claim 1, wherein the at least one processor is further configured to update an index of the plurality of spaces by associating the at least one space with the functional requirement and the semantic designation based on segmentation ([0031 ]-[0037], [0038] and [0039] for showing regions in each space or bit map considered as index scheme as claimed).  Shapira also disclosed designation of space, rooms, ceiling, other virtual space as indexed in the system data structure.

Shapira disclosed the use of machine learning for semantic rules and the semantic designation identifying a room function (para. 33, “semantic understanding of the real world environment in the construction; para. 61, machine-learning techniques to learn or extract implicit design rules from a limited number of examples provided by a designer (e.g., several starship designs from which the Anchored Environment Generator learns how to model a new starship) and confidentiality for the training.
 	As per claim 19, Rejeb disclosed the structural design system of claim 1, wherein the at least one processor is further configured to enable a user to override the semantic designation applied to each rooms, floors, building, and other physical planning ([0058]-[0059] based the learning process to allow user to override the semantic designation or segmented rules).
 	As per claim 21, Rejeb disclosed the structural design system of claim 1, wherein the at least one processor is further configured to semantically enrich the floor plan by associating a semantic designation with an architectural feature ([0062]-[0066]).
 	As per claim 22, Rejeb disclosed the structural design system of claim 1, wherein floor plan analysis is performed on the floor plan to identify contours of the plurality 
 	As per claim 23, Rejeb disclosed the structural design system of claim 1, wherein the rule further includes a technical specification in the architectural design ([0068]-[0069]).
 	As per claim 24, Rejeb disclosed the structural design system of claim 1, wherein the rule further includes the addition of at least one of architectural features or equipment ([0077], [0089], [0090], [0091]).
 	As per claim 25, Rejeb disclosed the structural design system of claim 1, wherein the semantic enrichment considers existing semantic designations in a plurality of languages ([0118] for standards and [0160] and [0179], for design styles and design languages).
 	As per claims 26 and 27, Rejeb disclosed the structural design system of claim 1, wherein the semantic enrichment is performed on a network database ([0031]) which could include cloud-based system because the cloud based system is well known in the current technology and well understood to implement the data in the system.
 	As per claim 28, Rejeb disclosed the structural design system of claim 1, wherein the at least one processor is further configured to semantically enrich the floor plan by associating a semantic designation with equipment ([0130] for room design with wall, doors, or windows). Malakuti disclosed equipment such as heating system, air conditioner and other devices.
 	As per claims 29 and 30, Rejeb disclosed a structural design system with a non-transitory computer readable medium with instructions that, when executed by at least one processor, the processor to execute operation enabling a structural design method for rule-based application of functional requirement to spaces in a floor plan, where rules are 
accessing a floor plan demarcating a plurality of spaces ([0018], [0019]); 
performing semantic segmentation or enrichment required semantic rules for logical analysis on the plurality of spaces in order to determine a semantic designation for at least one space of the plurality of spaces ([0018], [0020], [0021], [0022]);
 	enriching the floor plan by associating on the floor plan the semantic designation with the at least one space ([0031], [0034]);
 	identifying, in a data structure, a rule that includes a functional requirement based on the semantic segmentation ([0063], [0071], [0072]) for building and topology information in the data structure); and
associating the identified rule with the at least one space ([0067], [0068, [0077]) (based on the semantic rules called semantic based models). Rejeb does not expressly disclose semantic designation as claimed. This feature is however well known in the art. In fact, Malakuti disclose semantic rules in structure to process instructions that takes into account the semantic based model, technology models and constraints of the devices, models for the building, configuring the building model and other design requirements ([0022], [0043]) to generate an internal model as desire ([0043], [000046]).
This would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Malakuti into Rejeb in order to apply the semantic based model in order to complete an internal design of the building construction.
Rejeb and Malakuti do not expressly disclose the use of machine learning for the semantic enrichment in semantic designation for identifying the room function as claimed.  
This would also obvious to those skilled in the art at the time of the effective filing date of the present application was made to combine the teaching in Shapira into Rejeb and Malakuti  in an interactive manner that would help user to design virtual object in the designation area in a real design environment.  It would provide user many options to control the design in a real environment and modify the design in real time to meet the design .

Response to Arguments
1. 	Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.   In response to applicants’ argument the claimed invention does not recite a judicial exception under step 2A, prong one, the examiner disagreed with.
 	With the broadest reasonable interpretation of the claims, the cited steps of performing semantic enrichment on the plurality of spaces in order to determine a semantic designation for at least one space of the plurality of spaces, enriching the floor plan by associating on the floor plan the semantic designation with the at least one space, and identifying, in a data structure, a rule that includes afunctional requirement based on the semantic designation and associating the identified rule with the at least one space are related to mathematical logics and mathematical relationships in building design and layout. In fact, processes for semantic enrichment of floor plans, which refers to a process of adding missing or misrepresented semantic information (e.g., classifications, labels, names, or other semantic designations) are related to a mathematical concept by using geometrical data, logical analysis and data representation for moving data within a region, best fit an object model to a regional space like rooms, halls, and other structure building. The claimed invention is thus directed to a mathematical concept, an abstract idea.
	The cited sematic designation is related to functional analysis in the floor planning and structure layout.  It was used to query the structure (0365).  Semantic rules are defined by users.  The user may be able to define rules and associate the rules with semantic 
 	These inputs may be used, for example, by a machine learning model to semantically enrich various elements of the room including semantic designations such as room function, and/or the semantic designations of its architectural features and equipment an optimization to 
 	In para [0485], it is cited in general, machine learning may include training a model to perform a task, the training including providing example training data to the model and iteratively optimizing model parameters until training criteria are satisfied.  For example, a model may be trained to classify data using labelled datasets. In some embodiments, a model may be trained to use training input data to produce an output that closely matches training output data model training may include hyperparameter tuning, sizing of mini-batches, regularization and changes in network architectures. It should be understood that systems and methods contemplated herein include using available machine learning platforms and/or libraries to train and/or manage models (e.g., TENSORFLOW, PYTHON, MATLAB, KERAS, MICROSOFT COGNITIVE TOOLKIT, and/or any other machine learning platform). In some embodiments, training of machine learning models may be supervised and/or unsupervised. Training data may take many forms including, for example, the annotation of elements including but not limited to various architectural features (e.g. doors, door sills, windows, walls, rooms, etc..) and equipment (e.g.
sensors, furniture, cabinetry, lighting fixtures, HVAC ducting, etc.).  Thus, the features as defined and in the claimed invention are related to concepts in mathematics and applying design rules in the fields to implement the semantic rules and rules designated for the room planning.

	Thus, it is clear from the specification, the claimed invention is related to data training in the machine learning and it combined with the semantic for learning and recognizing data in structural design and layout.  This is a mathematical concept for data representation.
	In response to applicant’ argument the claimed invention is directed to a practical application, the examiner further explained the claimed invention does not integrate into the practical application for the reasons:
 	This judicial exception is not integrated into a practical application because the claims do not integrate the logical concepts and provide any mechanism to translate the sematic rules associated with on the floor plan to the design. The claims do not show any mechanism to integrate the semantic rules (definitive functions, data representation in the planning), machine learning cited as a mathematical algorithm for data correlation and correlated functions in design space into data representation with interface formats and graphical data representation in a format to realize the design and to meet the specification requirement such as requirement in layout, constructions and building architecture.

 	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implementing] the abstract idea of intermediated).
2.	Applicant’s arguments with respect to the 35 USC under 103 Rejection to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached on M-F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 









/THAI Q PHAN/Primary Examiner, Art Unit 2128